Title: Mathew Carey to Thomas Jefferson, 12 September 1816
From: Carey, Mathew
To: Jefferson, Thomas


            
               Sir,
              Philada Sept. 12. 1816
            
            Your favour of the 1st inst. which I Recd a few days since, is before me.
            Of the whole list of Books you wish, there are only three remain, of which I annex the Invoice. They shall be sent by the first opportunity in a Box to Fitzwhylsonn & Potter, my correspondents at Richmond, with directions to deliver them to Mesrs Gibson & Jefferson.
            
              I remain, respectfully, Your obt hble servt
              Mathew Carey
            
          